DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim for benefit of U.S. Provisional Patent Application No. 62/288,342, filed January 28th, 2016, has been received and acknowledged. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/16/2021 has been entered.

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-5, 7-9, and 22-24 under 35 U.S.C. § 103 over Burris (U.S. 2014/0271328) in view of Buller (U.S. 2017/0165754, relying on the provisional date of 12/10/2015) have been fully considered but are not persuasive. Furthermore, the examiner notes that as the feature of “wherein the dwelling comprises holding the energy beam motionless on the each section for a selected interval of time” has been removed - Buller, of which was used to reject this feature, has also been removed within this action. 
Claims 1-10
Applicant argues that Burris teaches away from the feature of “lowering a rate at which heat leaves the first portion by directing, while the first radiant energy is being directed at the first portion, a second radiant energy of the energy beam at a second portion of the first section” - specifically that the first and second energy beams of Burris are not applied at the same time. Applicant points to paragraphs [0070], [0075]-[0077] to support this argument. 
The examiner is not persuaded by this argument and respectfully points out that Burris teaches within paragraph [0019]: “The apparatus 100 includes multiple laser diodes (or electron guns or other energy beam generator) and/or multiple laser output optics to enable simultaneous projection of multiple discrete energy beams toward a layer of powdered material to simultaneously preheat, melt, and/or anneal multiple regions or the material”
Furthermore, Burris teaches “The apparatus 100 can further control output parameters of the various laser diodes to customize laser interaction profiles, energy densities, power, etc. at an around a laser sintering site, such as based on a material loaded into the apparatus 100, a temperature of a laser of powdered material, a direction of travel of the energy beams across the laser, etc.” (paragraph [0019]). 
In addition, Burris teaches within paragraph [0061]: “Thus, in any of the foregoing implementations and examples, the laser diodes, the laser output optics, the mirror, and the lens 160 can cooperate to project multiple discrete energy beams of the same, similar, or dissimilar power or energy density onto the later of powdered material at disjoint or overlapping spots of the same, similar, or dissimilar sizes, as described below. For examples, the lens 160 can focus the first energy beam at a first spot over the layer of powdered material and focus the second energy mean at a second spot over the layer of powdered material, wherein the first sport falls within a boundary of the second spot and is of a powder density greater than a power density of the second spot. In this example, the power density across the first spot can be sufficient to locally melt powdered material as the first energy beam is swept across the layer, and the power density across the second spot can be substantially lower than at the first spot such that a region of the second spot leading the first spot preheats the powdered material and such that a region of the second spot trailing the first spot slows cooling at just-melted powdered material as the second energy beam is swept across the layer with the first energy beam”. Thus, within this teaching of Burris, it is clear that the first and second energy beams of Burris are being applied at the same time. 
Claims 11-17
Applicant argues that Burris does not teach wherein the changing of the attenuation of the second radiant energy comprises reducing the second radiant energy linearly over time and exemplified within Figure 16 of the instant drawings. 
The examiner respectfully disagrees and points out that within Figure 10, and described within paragraph [0088] of Burris - “In the foregoing implementation, Block S120 can also control one or more laser diodes in the apparatus 100 to generate energy beams in the second subset of energy beams at a variety of power (or energy) densities. For example, Block S120 can generate multiple discrete energy beams - in the second subset of energy beams - with power densities decreasing (e.g., linearly) with offset distance from the first energy beam as shown in FIG. 10…”. Thus, the examiner asserts that Burris does teach the changing of the attenuation of the second radiant energy comprising reducing the second radiant energy linearly over time. The examiner points to the amended Figure 10 below wherein a straight line has been super imposed over the graph of the power density over a cross-sectional focal point of the apparatus of Burris. This straight line represents reducing the second radiant energy linearly over processing area (the processing area including a pre-heat, fuse, and anneal zone). Further, the examiner points out that during operation this processing area traverses the topmost layer of powdered material (e.g., Figure 12B; paragraph [0092]). As such, during operation, a single spot would in fact experience the second radiant energy being linearly decreased over time as the processing area (i.e., a pre-heat, fuse, and anneal zone) is moved over and then away from the single spot. 

    PNG
    media_image1.png
    572
    738
    media_image1.png
    Greyscale


Claims 22-24
Applicant argues that Burris does not teach “directing, while the first radiant energy is being directed at the first portion, a second radiant energy of the energy beam at a second portion of the first section”. 
The examiner is not persuaded by this argument and respectfully points out that Burris teaches within paragraph [0019]: “The apparatus 100 includes multiple laser diodes (or electron guns or other energy beam generator) and/or multiple laser output optics to enable simultaneous projection of multiple discrete energy beams toward a layer of powdered material to simultaneously preheat, melt, and/or anneal multiple regions or the material”
Furthermore, Burris teaches “The apparatus 100 can further control output parameters of the various laser diodes to customize laser interaction profiles, energy densities, power, etc. at an around a laser sintering site, such as based on a material loaded into the apparatus 100, a temperature of a laser of powdered material, a direction of travel of the energy beams across the laser, etc.” (paragraph [0019]). 
In addition, Burris teaches within paragraph [0061]: “Thus, in any of the foregoing implementations and examples, the laser diodes, the laser output optics, the mirror, and the lens 160 can cooperate to project multiple discrete energy beams of the same, similar, or dissimilar power or energy density onto the later of powdered material at disjoint or overlapping spots of the same, similar, or dissimilar sizes, as described below. For examples, the lens 160 can focus the first energy beam at a first spot over the layer of powdered material and focus the second energy mean at a second spot over the layer of powdered material, wherein the first sport falls within a boundary of the second spot and is of a powder density greater than a power density of the second spot. In this example, the power density across the first spot can be sufficient to locally melt powdered material as the first energy beam is swept across the layer, and the power density across the second spot can be substantially lower than at the first spot such that a region of the second spot leading the first spot preheats the powdered material and such that a region of the second spot trailing the first spot slows cooling at just-melted powdered material as the second energy beam is swept across the layer with the first energy beam”. Thus, within this teaching of Burris, it is clear that the first and second energy beams of Burris are being applied at the same time. 

Citation of Relevant Prior Art
U.S. 2017/0216966, 01/29/2017, DeMuth et al. See entire document

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Burris (U.S. 2014/0271328, previously cited) in view of El-Dasher (U.S. 2014/0252687, previously cited).

Regarding Claim 1, Burris teaches a method of additive manufacturing (abstract). Burris teaches distributing a layer of granular material (paragraph [0070]). 
With respect to the limitation of “sequentially dwelling, by an energy beam, on each section of a plurality of sections of the layer, directing, via an energy patterning unit while the energy beam dwells on a first section of the plurality of sections”, the examiner notes that per the instant specification the energy patterning unit should be capable of receiving or generating the single beam and transfer a two-dimensional pattern to the beam and may reject the unused energy not in the pattern (instant specification, paragraph [0031]), a beam may be patterned by the energy patterning unit (instant specification, paragraph [0033]), and may include static or dynamic energy patterning elements of which can block photon, electron, or ion beams (instant specification, paragraph [0042]). To this, the examiner now looks to Burris of which teaches a processor of which is capable of intermittently powering one or more discrete laser diodes under various power and energy densities to selectively preheat (an action that would explicitly require a dwelling period), fuse, and/or anneal (an action that would explicitly require a dwelling period) particular areas of a dispensed layer material (paragraph [0068]). Burris teaches the processer can step through lines of a machine tool program for each specified X-Y coordinate (paragraph [0068]). Burris teaches the processor can set the laser diodes to operate at particular wavelengths to limit fringe effects via destructive interference patterns (paragraph [0046]). Furthermore, Burris teaches:

“For example, in this variation, the apparatus 100 can further include an image sensor arranged within the build chamber 110 and configured to output a digital image of a laser sintering site over the build platform 112. In this example , the processor 190 can control a shutter speed of the image sensor, correlate a light intensity of a pixel within the digital image with a temperature at the laser sintering site, and regulate a power output of the first laser diode 171 based on the temperature at the laser sintering site….The processor 190 can also correlate light intensities of multiple other pixels or sets of pixels within the digital image with various temperature and/or a temperature gradient across a corresponding area of the layer of powdered material (including the laser sintering site) and regulate one or more operating parameters of multiple laser diodes simultaneously and accordingly” (paragraph [0069]).

Thus, while Burris does not recite a sequential dwelling by an energy beam on each section of a plurality of sections of a layer, like the applicant, this feature must exist for material fusion to occur.
In addition to, or alternatively, Burris teaches Blocks, of which can control a corresponding laser diode to generate first and second beams of first and second wavelengths respectively, of which can be attuned to destructive wavelengths with respect to one another (paragraph [0094]. Further Burris teaches the use of a flattop refractive beam shaper of which can additionally or alternatively transform a circular energy beam into a square or rectangular energy beam (paragraph [0095]). 
Thus, the examiner asserts that the apparatus of Burris, of which includes among other components a processor, a gantry system, arrays of laser diodes, blocks, and a flattop refractive beam shaper, is capable of generating a single beam, transferring a two dimensional pattern to the beam, can reject unused energy not in the pattern, pattern the beam via X-Y coordinates, and includes both static and dynamic energy patterning elements. Therefore, the processor, gantry system, and laser diodes of Burris is considered to read upon the limitation of an energy patterning unit. 
Continuing, Burris teaches directing, while the energy beam dwells on a first section of the plurality of sections (paragraph [0078]), a first radiant energy of the energy beam (e.g., a first laser optic 141) at a first portion of a first section (paragraph [0017]) such that the first portion has a first two-dimensional pattern determined by an energy patterning unit (paragraph [0068]). 
With respect to the limitation of “rejecting, by the energy patterning unit during the directing of the first radiant energy, selected radiant energy of the energy beam that is not within the first two-dimensional pattern”, the examiner points out that the invention of Burris is capable of performing this action in multiple ways using the aforementioned aspects of the disclosure such as destructive interference and/or blocks/flattop refractive beam shapers (paragraphs [0094]-[0095]). Specifically with respect to this limitation, Burris teaches taking a circular beam and transforming it into a square or rectangular beam (paragraph [0095]) reads upon this limitation since within this scenario, selected radiant energy of the circular beam that is not within the two dimensional pattern of a square or rectangle is being rejected. 
Continuing, Burris teaches amalgamating, by the first radiant energy while the energy beam dwells on a first section, all granules of a granular material that correspond to a first portion (paragraph [0070]; [0078]). Burris teaches lowering the rate at which heat leaves the first portion after the amalgamating by directing, while the first radiant energy is being directed at the first portion (paragraphs [0019]; [0061]), a second radiant energy of the energy beam at a second portion, adjacent to the first portion, of the section (paragraph [0071]; [0078]). 
With respect to the feature of “the second portion has a second two-dimensional pattern determined by the energy patterning unit that is different in shape from the first two dimensional pattern”, the examiner points to paragraph [0078] of which states “…Block S120 can project a single (second) energy beam toward a particular area of the layer of powdered material corresponding to a previously-melted volume of material, the single energy beam focus over a substantially large area (e.g., larger than a focus area of the first energy beam)…”. Thus, Burris teaches the second portion having a second two-dimensional pattern determined by an energy patterning unit that is different in size and shape (e.g., larger) from the first two dimensional pattern. 
With respect to the feature of “the second radiant energy is insufficient to amalgamate any granules of the granular material that correspond to the second portion”, the examiner notes that Burris teaches the second radiant energy being used to anneal the then amalgamated portion to relieve imparted stresses from the amalgamation process (paragraph [0072]). Thus, the second radiant energy clearly would be insufficient to amalgamate any granules of the granular material as doing so would obviate the intended purpose of the second radiant energy. Additionally, Burris teaches the second radiant energy being at a temperature below the point at which amalgamation would begin (paragraph [0078]). 
However, Burris does not teach the energy patterning unit including a pixel-addressable light valve, and the energy patterning unit determining the first and second two-dimensional patterns by the pixel-addressable light valve passing and rejecting the energy beam pixel by pixel. 
El-Dasher teaches a system and method for high powdered diode based additive manufacturing (abstract). With respect to the feature of “a pixel-addressable light valve” - the examiner understands per paragraph [0032] of the instant specification that this feature must include “both a liquid crystal module having a polarizing element and a light projection unit providing a two-dimensional input pattern” - as such, El-Dasher teaches a mask comprised of a liquid crystal module and a polarizing mirror (transmissive and reflective light valve) that partially masks the energy beam from a diode array thus projecting a two-dimensional input pattern (paragraph [0022]; Figure 2). El-Dasher teaches this feature, in part, allows for the correct amount of optical energy for a controlled melt or sintering (paragraph [0028; Figure 2). Continuing, El-Dasher teaches an energy patterning unit determining a first and second two-dimensional pattern by the pixel-addressable light valve passing and rejecting an energy beam pixel by pixel, e.g., El-Dasher teaches “In FIG. 2, the mask 14 receives light 22 being output from the diode array 12 as the light irradiates the [liquid crystal module] 14a. Pixels of the LCM 14a are independently addressed using the computer 18 to reject light at specific select areas of the substrate 20. Using the LCM 14a and the polarizing mirror 14b to form the mask 14 enables the light generated by the diode array 12 to be controllably directed onto only selected areas of the substrate 20 as needed. In FIG. 2 light indicated by lines 22a is able to pass through the polarizing mirror 14b while light indicated by lines 22b us rejected by the polarizing mirror.” (paragraph [0023]). El-Dasher teaches this processing feature provides an important advantage in that by using a computer controlled LCM 14a is that only a very small amount of optical energy is absorbed into the polarizing mirror 14b, thus making it feasible to prevent damage to the mirror (paragraph [0023]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mask taught by El-Dasher with the second energy beam having a lower energy than the first energy beam disclosed by Burris with the motivation of controlling the mask such that the material receives the correct amount of optical energy, and that the part required for processing receive less damage. 
Regarding Claim 2, Burris teaches directing a first radiant energy at a first portion for a first period of time while the energy beam dwells on a first section and directing a second radiant energy at a second portion for a second period of time while the energy beam dwells on a first section (paragraph [0075], [0078]; Figure 8). 
Regarding Claim 3, Burris teaches wherein the first period of time and the second period of time are equal in length (paragraph [0081]). 
Regarding Claim 4, Burris teaches the first period of time and the second period of time beginning at the same time (paragraph [0081]). 
Regarding Claim 5, Burris teaches the first period of time and the second period of time ending at the same time (paragraph [0081]). 
Regarding Claim 7, Burris teaches the amalgamating comprising heating, by the first radiant energy, all granules of the granular material that correspond to the first portion to at least a melting point thereof (paragraphs [0070], [0073], and [0076]). 
Regarding Claim 8, Burris teaches generating, by a diode array, the energy beam (paragraph [0019]). 
Regarding Claim 9, Burris teaches the first radiant energy being the energy beam proceeding to the first portion unmasked by the energy patterning unit (paragraph [0070]). 
Regarding Claim 10, Burris is relied upon for the reasons given above in addressing Claim 1. However, Burris is silent to the second radiant energy being the energy beam proceeding to the second portion after the energy beam is partially masked by an energy patterning unit to reduce an intensity thereof. 
El-Dasher teaches a system and method for high powdered diode based additive manufacturing (abstract). With respect to the instant claim - El-Dasher teaches a mask comprised of a liquid crystal module and a polarizing mirror (transmissive and reflective light valve) that partially masks the energy beam from a diode array (paragraph [0022]; Figure 2). El-Dasher teaches this feature, in part, allows for the correct amount of optical energy for a controlled melt or sintering (paragraph [0028; Figure 2). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mask taught by El-Dasher with the second energy beam having a lower energy than the first energy beam disclosed by Burris with the motivation of controlling the mask such that the material receives the correct amount of optical energy. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burris (U.S. 2014/0271328, previously cited) in view of El-Dasher (U.S. 2014/0252687, previously cited) as applied to claim 1 above, and further in view of Buller (U.S. 2015/0367415, previously cited). 

Regarding Claim 6, Burris in view El-Dasher are relied upon for the reasons given above in addressing Claim 1, however both Burris and El-Dasher are silent to the second period of time extending longer than the first period of time. 
Buller teaches a method an additive manufacturing method (abstract) comprising the steps of distributing layers of granular material (paragraph [0007]), directing a first radiant energy at a first portion of a layer and amalgamating that portion (paragraph [0007]), and directing a second radiant energy at a second portion at a temperature insufficient to amalgamate any granules of the granular material corresponding to the second portion (paragraph [0009]). With respect to the instant claim, Buller teaches the use of primary and complementary energy sources, with the primary energy source being the energy source that amalgamates granules, whereas the complementary energy source being the energy source that is at a reduced intensity that is not intended to amalgamate granules (paragraph [0392]). Buller teaches the first period of time the primary energy source is used as being for a duration of time on the order of a few microsecond (paragraph [0394]). Further, Buller teaches the complimentary energy source being used for a duration of time that extends longer than the first period of time, e.g., a time period of 10-60 milliseconds (paragraph [0394]). Buller teaches this methodology, in part, allows for reduction in thermal stresses within the workpiece and avoided deformation and warp (paragraph [0394]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Burris in view of El-Dasher with the concepts of Buller with the motivation of reducing residual stresses within a workpiece and avoiding deformation and warp. 

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burris (U.S. 2014/0271328, previously cited) in view of Benda (U.S. Patent No. 5,508,489, previously cited). 

Regarding Claim 11, Burris teaches a method of additive manufacturing (abstract). Burris teaches distributing a layer of granular material (paragraph [0070]). 
With respect to the limitation of “sequentially dwelling, by an energy beam, on each section of a plurality of sections of the layer, directing, via an energy patterning unit while the energy beam dwells on a first section of the plurality of sections”, the examiner notes that per the instant specification the energy patterning unit should be capable of receiving or generating the single beam and transfer a two-dimensional pattern to the beam and may reject the unused energy not in the pattern (paragraph [0031]), a beam may be patterned by the energy patterning unit (paragraph [0033]), and may include static or dynamic energy patterning elements of which can block photon, electron, or ion beams (paragraph [0042]). To this, the examiner now looks to Burris of which teaches a processor of which is capable of intermittently powering one or more discrete laser diodes under various power and energy densities to selectively preheat (an action that would explicitly require a dwelling period), fuse, and/or anneal (an action that would explicitly require a dwelling period) particular areas of a dispensed layer material (paragraph [0068]). Burris teaches the processer can step through lines of a machine tool program for each specified X-Y coordinate (paragraph [0068]). Burris teaches the processor can set the laser diodes to operate at particular wavelengths to limit fringe effects via destructive interference patterns (paragraph [0046]). Furthermore, Burris teaches:
“For example, in this variation, the apparatus 100 can further include an image sensor arranged within the build chamber 110 and configured to output a digital image of a laser sintering site over the build platform 112. In this example , the processor 190 can control a shutter speed of the image sensor, correlate a light intensity of a pixel within the digital image with a temperature at the laser sintering site, and regulate a power output of the first laser diode 171 based on the temperature at the laser sintering site….The processor 190 can also correlate light intensities of multiple other pixels or sets of pixels within the digital image with various temperature and/or a temperature gradient across a corresponding area of the layer of powdered material (including the laser sintering site) and regulate one or more operating parameters of multiple laser diodes simultaneously and accordingly” (paragraph [0069]).
Thus, while Burris does not recite a sequential dwelling by an energy beam on each section of a plurality of sections of a layer, like the applicant, this feature must exist for material fusion to occur.
In addition to, or alternatively, Burris teaches Blocks, of which can control a corresponding laser diode to generate first and second beams of first and second wavelengths respectively, of which can be attuned to destructive wavelengths with respect to one another (paragraph [0094]. Further Burris teaches the use of a flattop refractive beam shaper of which can additionally or alternatively transform a circular energy beam into a square or rectangular energy beam (paragraph [0095]). 
Thus, the examiner asserts that the apparatus of Burris, of which includes among other components a processor, a gantry system, arrays of laser diodes, blocks, and a flattop refractive beam shaper, is capable of generating a single beam, transferring a two dimensional pattern to the beam, can reject unused energy not in the pattern, pattern the beam via X-Y coordinates, and includes both static and dynamic energy patterning elements. Therefore, the processor, gantry system, and laser diodes of Burris is considered to read upon the limitation of an energy patterning unit. 
Continuing, Burris teaches directing, while the energy beam dwells on a first section of the plurality of sections (paragraph [0078]), a first radiant energy of the energy beam (e.g., a first laser optic 141) at a first portion of a first section (paragraph [0017]) such that the first portion has a first two-dimensional pattern determined by an energy patterning unit (paragraph [0068]). 
With respect to the limitation of “rejecting, by the energy patterning unit during the directing of the first radiant energy, selected radiant energy of the energy beam that is not within the first two-dimensional pattern”, the examiner points out that the invention of Burris is capable of performing this action in multiple ways using the aforementioned aspects of the disclosure such as destructive interference and/or blocks/flattop refractive beam shapers (paragraphs [0094]-[0095]). Specifically with respect to this limitation, Burris teaches taking a circular beam and transforming it into a square or rectangular beam (paragraph [0095]) reads upon this limitation since within this scenario, selected radiant energy of the circular beam that is not within the two dimensional pattern of a square or rectangle is being rejected. 
Continuing, Burris teaches amalgamating, by the first radiant energy while the energy beam dwells on a first section, all granules of a granular material that correspond to a first portion (paragraph [0070]; [0078]). 
With respect to the feature of “the second radiant energy has a maximum intensity that is below a maximum intensity of the first radiant energy” the examiner notes that Burris teaches the second radiant energy being used to anneal the then amalgamated portion to relieve imparted stresses from the amalgamation process (paragraph [0072]). Thus, the second radiant energy clearly would be insufficient to amalgamate any granules of the granular material, of which the examiner as analogous to the maximum intensity of the second radiant energy being below the maximum intensity of the first radiant energy, as doing so would obviate the intended purpose of the second radiant energy. Additionally in support of the aforementioned assertion, Burris teaches the second radiant energy being at a temperature below the point at which amalgamation would begin (paragraph [0078]).
With respect to the feature of “changing, during the directing of the second radiant energy, an attenuation of the second radiant energy”, Burris teaches that Block S120 can project a second radiant energy of which can be modulated for the increase or decrease in power density, power distribution, and/or scanning speed (paragraph [0078]). Thus, since the accepted definition of attenuating with respect to energy discharge is essentially reducing its powder, the aforementioned teachings of Burris are considered to read upon this limitation. 
With respect to the feature of “wherein the changing of the attenuation of the second radiant energy comprises reducing the second radiant energy linearly over time” - The examiner points out that Burris teaches this features. To elaborate, the examiner points out that within Figure 10, and described within paragraph [0088] of Burris - “In the foregoing implementation, Block S120 can also control one or more laser diodes in the apparatus 100 to generate energy beams in the second subset of energy beams at a variety of power (or energy) densities. For example, Block S120 can generate multiple discrete energy beams - in the second subset of energy beams - with power densities decreasing (e.g., linearly) with offset distance from the first energy beam as shown in FIG. 10…”. Thus, Burris teaches changing of the attenuation of the second radiant energy comprising reducing the second radiant energy linearly over time. The examiner points to the amended Figure 10 below wherein a straight line has been super imposed over the graph of the power density over a cross-sectional focal point of the apparatus of Burris. This straight line represents reducing the second radiant energy linearly over processing area (the processing area including a pre-heat, fuse, and anneal zone). Further, the examiner points out that during operation this processing area traverses the topmost layer of powdered material (e.g., Figure 12B; paragraph [0092]). As such, during operation, a single spot would in fact experience the second radiant energy being linearly decreased over time as the processing area (i.e., a pre-heat, fuse, and anneal zone) is moved over and then away from the single spot. 

    PNG
    media_image1.png
    572
    738
    media_image1.png
    Greyscale


However, Burris does not teach lowering, while the energy beam dwells on the first section, the rate at which the first portion cools after the amalgamating by directing a second radiant energy of the energy beam at a first portion. 
Benda teaches a method and apparatus for multiple beam laser sintering (Abstract). Benda teaches an apparatus comprising a first radiant energy source intended to amalgamate granular material (column 4, lines 57-61) and a second radiant energy source having a maximum intensity that is lower than the maximum intensity of the first radiant energy source (column 5, lines 27-40). Benda teaches lowering the rate at which the first portion cools after the amalgamating (column 5, lines 35-40) by directing a second radiant energy of the energy beam at a first portion (Figure 11; column 9, lines 38-44). Benda teaches this feature, in part, reduces the tendency for the fused material to “ball-up” or “agglomerate” as the powder is being sintered (column 5, lines 38-40). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Burris with the concepts of Benda with the motivation of reducing the tendency for fused material to “ball-up” or “agglomerate” as the powder is being sintered. 
Regarding Claim 12, Burris teaches the amalgamating comprising heating, by the first radiant energy, all granules of the granular material that correspond to the first portion to at least a melting point thereof (paragraphs [0070], [0073], and [0076]). 
Regarding Claim 13, Burris teaches after the amalgamating, letting the material that corresponds to a first portion cool below the melting point (paragraph [0076]). Burris teaches that the various radiant energies are used to first fuse and to then anneal material (paragraph [0076]). Thus, material cannot be annealed if the temperature has not cooled below the point at which it had been previously fused or melted. 
Regarding Claim 14, Burris teaches the second radiant energy being insufficient to melt the material (paragraph [0078]). 
Regarding Claim 15, Burris teaches generating, by a diode array, the energy beam (paragraphs [0019], and [0040]). 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burris (U.S. 2014/0271328, previously cited) in view of Benda (U.S. Patent No. 5,508,489, previously cited) as applied to Claim 11 above, and further in view of Huang (U.S. 2016/0184925, previously cited). 

Regarding Claim 16, Burris in view of Benda are relied upon for the reasons given above in addressing Claim 11. However, Burris, nor Benda explicitly teach directing the second radiant energy through an energy patterning unit
Huang teaches a composite beam generator and powder amalgamating methods (abstract). Huang teaches a composite beam generator comprising an energy regulator by polarization regulator or energy attenuator and other optical elements, including beam splitters (reflective and transmissive) and lenses (transmissive), to split, alter, and recombine a laser beam, and thereby regulate [partially mask by a transmissive and reflective light valve] the energy magnitude of the beam applied to the powder (paragraphs [0059]-[0063]; Figure 7). These features of Huang are considered by the examiner to read upon the limitation of an “energy patterning unit”. Further, Huang teaches that regulating the energy magnitude of the second output beam, the transverse energy distribution of the composite beam can be controlled according to practical requirement (paragraph [0059]). Thus, Huang teaches directing a second radiant energy through an energy patterning unit. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burris in view of Benda with the concepts of Huang with the motivation of controlling the second radiant energy according to the practical requirements of the process. 
Regarding Claim 17, Burris in view of Benda are relied upon for the reasons given above in addressing Claim 11. However, Burris, nor Benda explicitly teach changing an attenuation of the second radiant energy, during the directing of the second radiant energy, comprising increasing a masking produced by an energy patterning unit
Huang teaches dynamically regulating the composite energy beam and a second beam [second radiant energy] regulating the temperature of the melted powder to decrease gradually (paragraph [0050]), i.e., Huang teaches changing an attenuation of the second radiant energy, during the directing of the second radiant energy. 
Huang does not explicitly teach this as a result of “increasing a masking produced by the energy patterning unit”, however the examiner points out that Huang does teach a composite beam generator comprising an energy regulator by polarization regulator or energy attenuator and other optical elements, including beam splitters (reflective and transmissive) and lenses (transmissive), to split, alter, and recombine a laser beam, and thereby regulate [partially mask by a transmissive and reflective light valve] the energy magnitude of the beam applied to the powder (paragraphs [0059]-[0063]; Figure 7). These features of Huang are considered by the examiner to read upon the limitation of an “energy patterning unit”.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burris in view of Benda with the concepts of Huang with the motivation of controlling the second radiant energy according to the practical requirements of the process

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burris (U.S. 2014/0271328, previously cited).

Regarding Claim 22, Burris teaches a method of additive manufacturing (abstract). Burris teaches distributing a layer of granular material (paragraph [0070]). 
With respect to the limitation of “sequentially dwelling, by an energy beam, on each section of a plurality of sections of the layer, directing, via an energy patterning unit while the energy beam dwells on a first section of the plurality of sections”, the examiner notes that per the instant specification the energy patterning unit should be capable of receiving or generating the single beam and transfer a two-dimensional pattern to the beam and may reject the unused energy not in the pattern (paragraph [0031]), a beam may be patterned by the energy patterning unit (paragraph [0033]), and may include static or dynamic energy patterning elements of which can block photon, electron, or ion beams (paragraph [0042]). To this, the examiner now looks to Burris of which teaches a processor of which is capable of intermittently powering one or more discrete laser diodes under various power and energy densities to selectively preheat (an action that would explicitly require a dwelling period), fuse, and/or anneal (an action that would explicitly require a dwelling period) particular areas of a dispensed layer material (paragraph [0068]). Burris teaches the processer can step through lines of a machine tool program for each specified X-Y coordinate (paragraph [0068]). Burris teaches the processor can set the laser diodes to operate at particular wavelengths to limit fringe effects via destructive interference patterns (paragraph [0046]). Furthermore, Burris teaches:
“For example, in this variation, the apparatus 100 can further include an image sensor arranged within the build chamber 110 and configured to output a digital image of a laser sintering site over the build platform 112. In this example , the processor 190 can control a shutter speed of the image sensor, correlate a light intensity of a pixel within the digital image with a temperature at the laser sintering site, and regulate a power output of the first laser diode 171 based on the temperature at the laser sintering site….The processor 190 can also correlate light intensities of multiple other pixels or sets of pixels within the digital image with various temperature and/or a temperature gradient across a corresponding area of the layer of powdered material (including the laser sintering site) and regulate one or more operating parameters of multiple laser diodes simultaneously and accordingly” (paragraph [0069]). 
Thus, while Burris does not recite a sequential dwelling by an energy beam on each section of a plurality of sections of a layer, like the applicant’s invention, this feature must exist for material fusion to occur.
In addition to, or alternatively, Burris teaches Blocks, of which can control a corresponding laser diode to generate first and second beams of first and second wavelengths respectively, of which can be attuned to destructive wavelengths with respect to one another (paragraph [0094]. Further Burris teaches the use of a flattop refractive beam shaper of which can additionally or alternatively transform a circular energy beam into a square or rectangular energy beam (paragraph [0095]). 
Thus, the examiner asserts that the apparatus of Burris, of which includes among other components a processor, a gantry system, arrays of laser diodes, blocks, and a flattop refractive beam shaper, is capable of generating a single beam, transferring a two dimensional pattern to the beam, can reject unused energy not in the pattern, pattern the beam via X-Y coordinates, and includes both static and dynamic energy patterning elements. Therefore, the processor, gantry system, and laser diodes of Burris is considered to read upon the limitation of an energy patterning unit. 
Continuing, Burris teaches a first radiant energy of the energy beam (e.g., a first laser optic 141) at a first portion of a first section (paragraph [0017]) such that the first portion has a first two-dimensional pattern determined by an energy patterning unit (paragraph [0068]). Burris teaches amalgamating, by the first radiant energy while the energy beam dwells on a first section, all granules of a granular material that correspond to a first portion (paragraph [0070]; [0078]). 
Burris teaches directing, via the energy patterning unit while the first radiant energy is being directed at a first portion (paragraphs [0019]; [0061]), a second radiant energy of the energy beam at a second portion of the first section (paragraphs [0078], and [0097]). 
With respect to the feature of “the second radiant energy is different in intensity from the first radiant energy”, the examiner notes that Burris teaches the second radiant energy being used to anneal the then amalgamated portion to relieve imparted stresses from the amalgamation process (paragraph [0072]). Thus, the second radiant energy clearly would be at a different intensity than the first radiant energy since, hypothetically, if it were the same the annealing process would be obviated. 
With respect to the feature of “the second portion has a second two-dimensional pattern determined by the energy patterning unit that is different in shape from the first two dimensional pattern”, the examiner points to paragraph [0078] of which states “…Block S120 can project a single (second) energy beam toward a particular area of the layer of powdered material corresponding to a previously-melted volume of material, the single energy beam focus over a substantially large area (e.g., larger than a focus area of the first energy beam)…”. Thus, Burris teaches the second portion having a second two-dimensional pattern determined by an energy patterning unit that is different in size and shape (e.g., larger) from the first two dimensional pattern. 
Regarding Claim 23, Burris teaches at least one of a first or second radiant energy being spatially modulated while the energy beam dwells on a first section (paragraph [0093]). 
Regarding Claim 24, Burris teaches at least one of a first or second radiant energy being temporally modulated (e.g., changed with respect to time) while the energy beam dwells on the first section (paragraph [0069]). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735